COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-14-00250-CV


In the Interest of C.W., A Child       §    From County Court at Law No. 1

                                       §    of Parker County (CIV-13-0606)

                                       §    October 23, 2014

                                       §    Per Curiam

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM